Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Remarks/Amendments of 04/07/2021
Independent claims 1-6, 8-13, and 15 have been amended. 
Outstanding 35 USC 112 (f) has been withdrawn based on the amendments/remarks filed.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 

Response to Amendments/Remarks
The arguments and amendments regarding the prior arts of Nakagiri and Sepulveda on pages 8-9 pertaining to the newly added claimed amendments of 
wherein, in a case where a setting item is determined to be selected, an image related to the selected setting item is displayed in the setting screen, and in a case where a setting item is determined to be not selected, the image related to the setting item is not displayed in the setting screen, and wherein the displayed image related to the selected setting item is an image that enables a user to recognize a length of which part of the product is to be set by the selected setting item. Accordingly, amended claim 1 is distinguishable from Nakagiri and Sepulveda and cannot derive obviously from the teaching of Nakagiri and Sepulveda.. Therefore, for at least the above reasons, Applicant respectfully submits that amended claim 1 is patentable over the cited 103 references. Claim 8 is a method claim that substantially corresponds to claim 1, and claim 15 is a storage medium claim that substantially corresponds to claim 1. Therefore, it is respectfully submitted that 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakagiri et al. (US 6999198, previously cited), in view of Kikuchi et al (US 2015/0169271, A1), and further in view of Sepulveda et al (US 2019/0346884, previously cited). 

     Regarding claim 1, Nakagiri teaches an information processing apparatus (at least Figs. 1-3, and 24-25 teaches a print system comprising said apparatus for generating a bookbinding product, further including a display device displaying a setting screen for performing setting for a plurality of setting items), 

a display control unit configured to display a setting screen for performing setting for a plurality of setting items for generating a product (lines 4-51 of Col. 21, further lines 25-67 of Col. 23, and Figs. 24-25 and 30-35 further teaches a control apparatus comprising the display control for displaying said display setting screen for performing setting for a plurality of setting items for generating said bookbinding product); 
a determination unit configured to determine whether a setting item of the plurality of setting items is selected in the setting screen (lines 47-67 of Col. 26 and Figs. 35-37 further teaches detecting a pointed cursor placed at certain location of the display screen wherein based on the detected location of the cursor of lines 47-48 the print control system adapted to determine whether a cover setting of the plurality of setting items depicted in at least lines 49-50 is selected in the setting screen); 
 wherein, in a case where a setting item is determined to be selected, an image related to the selected setting item is displayed in the setting screen (lines 51-67 of Col. 26 and Figs. 35-36 further teaches said determined setting items based on the cursor location, and the image related to the setting item selected is displayed).

   Kikuchi teaches at least in Figs. 7 and para. 0050 a displayed image of a selected and user defined set product or item that maybe further selected or set on at least Figs. 4-6 and 8-11, and wherein the displayed image relates to at least the selected setting item is an image that enables a user of at least Fig. 7 to recognize at least a vertical or horizontal length of which part of said product is to be set by the selected setting item. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakagiri in view of Kikuchi to include wherein said displayed image related to the selected setting item is an image that enables a user to recognize a length of which part of the product is to be set by the selected setting item, as indicated above, as Nakagiri in view of Kikuchi are in the same field of endeavor of displaying a preview image of at least a selected product item, where a display means is configured to at least displayed an image related to the selected setting item such as an image that enables a user to recognize a vertical or horizontal length of which 
      Nakagiri in view of Kikuchi are further silent regarding wherein in a case where a setting item is determined to be not selected, the image related to the setting item is not displayed in the setting screen.
    Sepulveda further teaches in at least Fig. 5 and para. 0151 and 0231 a display system employing a display cursor location determination and selection determination function where the prior art teaches in at least para. 0151 some implementations that include a cursor or other location marker, the cursor acts as a 

     Regarding claim 2 (according to claim 1), Nakagiri further teaches wherein the setting screen displays an image related to a product (lines 51-67 of Col. 26 and Figs. 35-36 further teaches said setting screen displays an image related to a bookbinding product); and wherein the image related to the selected setting item is displayed on the image related to the product (lines 51-67 of Col. 26 and Figs. 35-36 further teaches said image related to at least the cover setting item is displayed on the image of at least Figs. 35-36 related to the bookbinding product).

     Regarding claim 3 (according to claim 1), Nakagiri further teaches wherein the setting screen displays a page preview image of a product (Figs. 35-36); and 
wherein the image related to the selected setting item is displayed on the page preview image (Fig. 35-37).



     Regarding claim 5 (according to claim 1), Nakagiri in view of Kikuchi are silent regrading wherein the determination unit determines that the setting item is selected in a case where the setting item is focused.
     Sepulveda further teaches in at least Fig. 5AM, para. 0151 and 0231 a display system employing a display cursor location determination and selection determination function where the prior art teaches in at least para. 0151 a focus selector in the form of a cursor is pointed at a display item, said system obviously configured to determine that said  setting item is selected in a case where the setting item is focused. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakagiri in view of Kikuchi, and further in view of Sepulveda to include wherein said determination unit determines that the setting item is selected 

     Regarding claim 6 (according to claim 1), Nakagiri further teaches wherein in a case where the determination unit determines that the setting item is selected, the 
wherein, in a case where the selected setting item is determined to be one for which an image related to the setting item is set to be displayed, the image related to the selected setting item and set to be displayed is displayed (lines 51-67 of Col. 26 and Figs. 35-36 further teaches said in a case where the selected setting item is determined to be one for which an image related to the setting item is set to be displayed, the image related to the selected setting item and set to be displayed is displayed).
    However, Nakagiri in view of Kikuchi are silent regarding wherein, in a case where the selected setting item is determined not to be one for which the image related to the setting item is set to be displayed, the image related to the setting item and not set to be displayed is not displayed.
     Sepulveda further teaches in at least Fig. 5AM, para. 0151 and 0231 a display system employing a display cursor location determination and selection 

     Regarding claim 7 (according to claim 1), Nakagiri further teaches wherein the plurality of setting items includes setting items related to any one of pre-print processing, print processing, and post-print processing (Figs. 35-36 further teaches said display plurality of setting items includes setting items related to any one of pre-print processing, print processing, and post-print processing).

     Regarding claim 8, Nakagiri teaches a method for controlling an information processing apparatus for generating a bookbinding product, further including a display device displaying a setting screen for performing setting for a plurality of setting items), 

displaying a setting screen for performing setting for a plurality of setting items for generating a product (lines 4-51 of Col. 21, further lines 25-67 of Col. 23, and Figs. 24-25 and 30-35 further teaches a control apparatus comprising the display control for displaying said display setting screen for performing setting for a plurality of setting items for generating said bookbinding product); and 
determining whether a setting item of the plurality of setting items is selected in the setting screen (lines 47-67 of Col. 26 and Figs. 35-37 further teaches detecting a pointed cursor placed at certain location of the display screen wherein based on the detected location of the cursor of lines 47-48 the print control system adapted to determine whether a cover setting of the plurality of setting items depicted in at least lines 49-50 is selected in the setting screen); 
wherein, in a case where a setting item is determined to be selected, an image related to the selected setting item is displayed in the setting screen (lines 51-67 of Col. 26 and Figs. 35-36 further teaches said determined setting items based on the cursor location, and the image related to the setting item selected is displayed).
     Nakagiri teaches the claimed invention in at least lines 41-67 of Col. 26 and Figs. 35-36 except for specifically and in a case where a setting item is determined to be not selected, the image related to the setting item is not displayed in the setting screen, and wherein the displayed image related to the selected setting item 
   Kikuchi teaches at least in Figs. 7 and para. 0050 a displayed image of a selected and user defined set product or item that maybe further selected or set on at least Figs. 4-6 and 8-11, and wherein the displayed image relates to at least the selected setting item is an image that enables a user of at least Fig. 7 to recognize at least a vertical or horizontal length of which part of said product is to be set by the selected setting item. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakagiri in view of Kikuchi to include wherein said displayed image related to the selected setting item is an image that enables a user to recognize a length of which part of the product is to be set by the selected setting item, as indicated above, as Nakagiri in view of Kikuchi are in the same field of endeavor of displaying a preview image of at least a selected product item, where a display means is configured to at least displayed an image related to the selected setting item such as an image that enables a user to recognize a vertical or horizontal length of which part of the product is to be set by the selected setting item, the recognized image displayed further allows to confirm said setting, the selected item is displayed according to known means, further understood if a user defined item is not selected or set, said setting item in a case determined not selected based on the user input 
      Nakagiri in view of Kikuchi are further silent regarding wherein in a case where a setting item is determined to be not selected, the image related to the setting item is not displayed in the setting screen.
    Sepulveda further teaches in at least Fig. 5 and para. 0151 and 0231 a display system employing a display cursor location determination and selection determination function where the prior art teaches in at least para. 0151 some implementations that include a cursor or other location marker, the cursor acts as a "focus selector," so that when an input (e.g., a press input) is detected on a touch-sensitive surface while the cursor is over a particular user interface element (e.g., a button, window, slider or other user interface element), the particular user interface element is adjusted or displayed further cited in at least para. 0231 and Fig. 5AM 

     Regarding claim 9 (according to claim 8), Nakagiri further teaches wherein the setting screen displays an image related to a product (lines 51-67 of Col. 26 and Figs. 35-36 further teaches said setting screen displays an image related to a bookbinding product); and wherein the image related to the selected setting item is displayed on the image related to the product (lines 51-67 of Col. 26 and Figs. 35-36 further teaches said image related to at least the cover setting item is displayed on the image of at least Figs. 35-36 related to the bookbinding product).

     Regarding claim 10 (according to claim 8), Nakagiri further teaches wherein the setting screen displays a page preview image of a product (Figs. 35-36); and 
wherein the image related to the selected setting item is displayed on the page preview image (Fig. 35-37).

     Regarding claim 11 (according to claim 8), Nakagiri further teaches wherein, in the determining, a setting item is determined to be selected in a case where a cursor is located within a predetermined range of the setting item (lines 47-50 of Col. 26 and Figs. 35-37 further teaches said detecting cursor placed at certain location of 

     Regarding claim 12 (according to claim 8), Nakagiri in view of Kikuchi are silent regrading wherein the determination unit determines that a setting item is selected in a case where the setting item is focused.
     Sepulveda further teaches in at least Fig. 5AM, para. 0151 and 0231 a display system employing a display cursor location determination and selection determination function where the prior art teaches in at least para. 0151 a focus selector in the form of a cursor is pointed at a display item, said system obviously configured to determine that said  setting item is selected in a case where the setting item is focused. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakagiri in view of Kikuchi, and further in view of Sepulveda to include wherein said determination unit determines that the setting item is selected in a case where the setting item is focused, as indicated above, as Nakagiri in view of Kikuchi, and further in view of Sepulveda are in the same field of endeavor of detecting a pointed cursor at certain location of a display screen and based on the cursor placed above a certain setting item, a display control means of at least Nakagiri and  Sepulveda is further configured to detect a focus selector which the 

     Regarding claim 13 (according to claim 8), Nakagiri further teaches wherein in the determining, in a case where a setting item is determined to be selected, whether the selected setting item is one for which an image related to the setting item is set to be displayed is further determined, (lines 47-60 of Col. 26 further teaches a tool for determining, in a case whether the setting item is selected based on detected cursor location determination, that the setting item is selected, in such case obviously, a  determination unit further determines whether the selected 
 wherein, in a case where the selected setting item is determined to be one for which the image related to the setting item is set to be displayed, the image related to the selected setting item and set to be displayed is displayed (lines 51-67 of Col. 26 and Figs. 35-36 further teaches said in a case where the selected setting item is determined to be one for which an image related to the setting item is set to be displayed, the image related to the selected setting item and set to be displayed is displayed).
    However, Nakagiri in view of Kikuchi are silent regarding wherein, in a case where the selected setting item is determined not to be one for which the image related to the setting item is set to be displayed, the image related to the setting item and not set to be displayed is not displayed.  
     Sepulveda further teaches in at least Fig. 5AM, para. 0151 and 0231 a display system employing a display cursor location determination and selection determination function where the prior art teaches in at least para. 0151 a focus selector in the form of a cursor is pointed at a display item, said system obviously configured to determine that said  setting item is selected in a case where the setting item is focused, and a case it is not focused or pointed at, followed in a case by a user input, said selected setting item is determined not to be one for which the 

     Regarding claim 14 (according to claim 8), Nakagiri further teaches wherein the plurality of setting items includes setting items related to any one of pre-print processing, print processing, and post-print processing (Figs. 35-36 further teaches said display plurality of setting items includes setting items related to any one of pre-print processing, print processing, and post-print processing).

     Regarding claim 15, Nakagiri teaches in lines 47-60 of Col. 27 a non-transitory computer-readable medium storing a program for causing a computer to implement: 
a display control unit configured to display a setting screen for performing setting for a plurality of setting items for generating a product (lines 4-51 of Col. 21, further lines 25-67 of Col. 23, and Figs. 24-25 and 30-35 further teaches a control apparatus comprising the display control for displaying said display setting screen for performing setting for a plurality of setting items for generating said bookbinding product); and 

wherein, in a case where a setting item is determined to be selected, an image related to the selected setting item is displayed in the setting screen (lines 51-67 of Col. 26 and Figs. 35-36 further teaches said determined setting items based on the cursor location, and the image related to the setting item selected is displayed).
     Nakagiri teaches the claimed invention in at least lines 41-67 of Col. 26 and Figs. 35-36 except for specifically and in a case where said setting item is determined to be not selected, the image related to the setting item is not displayed in the setting screen, and wherein the displayed image related to the selected setting item is an image that enables a user to recognize a length of which part of the product is to be set by the selected setting item.
      Kikuchi teaches at least in Figs. 7 and para. 0050 a displayed image of a selected and user defined set product or item that maybe further selected or set on at least Figs. 4-6 and 8-11, and wherein the displayed image relates to at least the 
      Nakagiri in view of Kikuchi are further silent regarding wherein in a case where a setting item is determined to be not selected, the image related to the setting item is not displayed in the setting screen.
    Sepulveda further teaches in at least Fig. 5 and para. 0151 and 0231 a display system employing a display cursor location determination and selection determination function where the prior art teaches in at least para. 0151 some implementations that include a cursor or other location marker, the cursor acts as a "focus selector," so that when an input (e.g., a press input) is detected on a touch-sensitive surface while the cursor is over a particular user interface element (e.g., a button, window, slider or other user interface element), the particular user interface element is adjusted or displayed further cited in at least para. 0231 and Fig. 5AM such that in a case where a function or setting item is determined to be not selected by the cursor or focus selector, said image related to the setting item is not displayed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakagiri in view of Kikuchi, and further in view of Sepulveda  to include wherein said in a .



Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        4/12/2021